UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2014 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices)(Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of August 4, 2014, the Company had 5,662,421 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended June 30, 2014 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets June 30, 2014 (Unaudited) and December31, 2013 1 Condensed Consolidated Statements of Income(Unaudited) Three and six months endedJune 30, 2014 and 2013 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three and six months ended June 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24-25 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 ExhibitIndex 28 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 5,453,386 $ 4,132,953 Marketable securities, current - 205,000 Trade accounts receivable, less allowance for doubtful accounts of $298,235 in 2014 and $315,417 in 2013 10,498,008 12,335,124 Other receivables 389,291 273,405 Inventories 8,498,018 7,470,697 Prepaid income taxes 548,704 595,898 Prepaid expenses, other 1,113,502 1,126,582 Deferred income taxes 1,176,862 1,429,794 Total current assets 27,677,771 27,569,453 Property, plant and equipment, net of accumulated depreciation of $8,283,620 in 2014 and $7,811,276 in 2013 5,912,479 5,726,754 Goodwill 8,970,733 9,034,479 Investment in affiliated company 3,411,251 3,441,500 Intangible assets, net 12,325,049 12,718,203 Other assets 203,583 213,279 TOTAL ASSETS $ 58,500,866 $ 58,703,668 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 1,892,812 $ 2,697,678 Revolving lines of credit 4,848,752 4,263,821 Accounts payable 3,412,024 3,864,355 Compensation and related expenses 3,510,191 3,752,542 Other accrued expenses 853,273 781,151 Accrued product warranties 230,687 335,533 Dividends payable 622,856 619,322 Deferred revenue 1,440,226 620,428 Total current liabilities 16,810,821 16,934,830 Notes payable 762,104 1,306,849 Obligations to former employees 76,657 77,334 Deferred income taxes 2,198,527 2,611,491 Accrued income taxes 319,910 304,424 Total noncurrent liabilities 3,357,198 4,300,098 Total liabilities 20,168,019 21,234,928 Stockholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2014 and 2013 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,662,326 shares in 2014 and 5,630,197 shares in 2013 566,233 563,020 Additional paid-in capital 5,529,125 5,063,627 Retained earnings 31,878,285 31,229,068 Accumulated other comprehensive income 359,204 613,025 Total stockholders' equity 38,332,847 37,468,740 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 58,500,866 $ 58,703,668 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Sales: Products $ 14,869,239 $ 12,946,714 $ 29,511,029 $ 26,688,295 Consulting services 705,284 741,301 1,376,642 1,446,898 Total sales 15,574,523 13,688,015 30,887,671 28,135,193 Cost of sales: Products 6,343,866 5,605,548 12,811,120 11,613,449 Consulting services 508,294 426,197 965,397 887,972 Total cost of sales 6,852,160 6,031,745 13,776,517 12,501,421 Gross profit 8,722,363 7,656,270 17,111,154 15,633,772 Selling, general and administrative expenses 5,947,087 5,667,505 12,090,372 11,270,910 Research and development expenses 989,402 1,079,545 2,114,277 2,198,294 Operating income 1,785,874 909,220 2,906,505 2,164,568 Other income (expense), net ) Income before income taxes 1,692,520 822,917 2,756,323 1,973,886 Income tax expense 527,261 21,271 861,347 305,638 Net income $ 1,165,259 $ 801,646 $ 1,894,976 $ 1,668,248 Net income per common share: Basic $ 0.21 $ 0.14 $ 0.34 $ 0.30 Diluted $ 0.20 $ 0.14 $ 0.33 $ 0.29 Weighted average common shares outstanding: Basic 5,655,146 5,537,677 5,648,025 5,529,430 Diluted 5,774,748 5,671,845 5,770,207 5,669,016 Cash dividends declared per common share $ 0.11 $ 0.11 $ 0.22 $ 0.22 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income $ 1,165,259 $ 801,646 $ 1,894,976 $ 1,668,248 Other comprehensive income (loss): Cumulative translation adjustment ) 402,738 ) ) Comprehensive income $ 959,704 $ 1,204,384 $ 1,641,155 $ 1,261,791 See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ 1,894,976 $ 1,668,248 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation expense 284,177 260,675 Change in fair value of derivative instrument 92,993 95,053 Gain on disposition of long-term assets ) ) Depreciation and amortization 1,268,398 1,157,203 Deferred income taxes ) ) Excess tax benefit from employee stock plans ) ) Changes in operating assets and liabilities: Trade accounts receivable, net 1,792,262 ) Other receivables ) 44,376 Inventories ) ) Prepaid income taxes ) ) Prepaid expenses, other 61,852 ) Accounts payable ) 535,795 Compensation and related expenses ) ) Other accrued expenses ) 42,775 Accrued product warranties ) 1,556 Accrued income taxes 171,214 318,831 Deferred revenue 822,472 462,373 Net cash provided by operating activities 3,891,538 1,836,588 Cash flows from investing activities: Proceeds from maturities of marketable securities 205,000 3,290,278 Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 55,923 115,898 Cash paid for patents and other intangible assets ) ) Other ) ) Net cash provided by (used in) investing activities ) 1,930,751 Cash flows from financing activities: Proceeds from the revolving lines of credit 12,885,854 3,724,773 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 179,508 246,617 Excess tax benefit from employee stock plans 5,026 19,065 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents 1,320,433 509,306 Cash and cash equivalents: Beginning of period 4,132,953 2,415,416 End of period $ 5,453,386 $ 2,924,722 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 800,413 $ 717,570 Cash paid during the period for interest $ 113,305 $ 169,839 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 622,856 $ 610,251 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 238,664 $ 86,068 See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2014 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheets as of June 30, 2014, the condensed consolidated statements of income and comprehensive income, for the three and six-month periods ended June 30, 2014 and 2013 and the condensed consolidated statements of cash flows for the six-month periods ended June 30, 2014 and 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at June 30, 2014, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and six-month periods ended June 30, 2014 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2013, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries (collectively, the Company), develops, manufacturers and markets measurement, analytical and monitoring instruments, and provides consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. The Company reports its operating segments as Permeation Products and Services (“Permeation”), Package Testing Products and Services (“Package Testing”), and Industrial Analyzer Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The condensed consolidated financial statements include the accounts of MOCON, Inc. and its wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Recently Issued Accounting Guidance Revenue from Contracts with Customers In May 2014, the Financial Accounting Standards Board issued new accounting requirements for the recognition of revenue from contracts with customers. The requirements of the new standard are effective for annual reporting periods beginning after December 15, 2016, and interim periods within those annual periods. The Company is currently evaluating the impact of this guidance on its results of operations and financial position. -5- Note 2 – Inventories Inventories consist of the following: June 30, December 31, Finished products $ 1,791,334 $ 1,638,997 Work-in-process 2,444,272 1,934,493 Raw materials 4,262,412 3,897,207 $ 8,498,018 $ 7,470,697 Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three and six-month periods ended June 30, 2014 and 2013: Three Months Ended June 30 , Six Months Ended June 30 , 4 3 4 3 Weighted shares of common stock outstanding – basic Dilutive impact of share-based awards Weighted shares of common stock outstanding – diluted Outstanding stock options totaling 116,550 for the three-month period ended June 30, 2014 and 256,375 for the three and six-month periods ended June 30, 2013 were excluded from the net income per common share calculation because the shares would be anti-dilutive. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the six-month period ended June 30, 2014 were as follows: Package Industrial Testing Permeation Analyzers & Other Total Balance as of December 31, 2013 $ 6,196,570 $ 2,227,979 $ 609,930 $ 9,034,479 Foreign currency translation ) ) - ) Balance as of June 30, 2014 $ 6,149,387 $ 2,211,416 $ 609,930 $ 8,970,733 The Company tests goodwill for impairment annually at the reporting unit level using a fair value approach. The Company will perform its annual impairment test for goodwill in the fourth quarter. -6- Other intangible assets (all of which are being amortized except projects in process) are as follows: As of June 30, 2014 Accumulated Cost Amortization Net Patents $ 1,680,720 $ ) $ 1,287,750 Trademarks and trade names 4,094,622 ) 3,496,135 Developed technology 7,667,700 ) 5,750,775 Customer relationships 896,700 ) 672,525 Internally developed software 934,792 - 934,792 Other intangibles 255,118 ) 183,072 $ 15,529,652 $ ) $ 12,325,049 As of December 31, 2013 Accumulated Cost Amortization Net Patents $ 1,624,590 $ ) $ 1,215,934 Trademarks and trade names 4,121,170 ) 3,625,273 Developed technology 7,730,550 ) 6,227,387 Customer relationships 904,050 ) 728,263 Internally developed software 716,800 - 716,800 Other intangibles 245,118 ) 204,546 $ 15,342,278 $ ) $ 12,718,203 Total amortization expense for the three-month periods ended June 30, 2014 and 2013 was $319,770 and $293,548, respectively and $638,753 and $582,302, respectively, for the six-month periods ended June 30, 2014 and 2013. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2014 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of June 30, 2014 is as follows: Estimated Expense $ 633,525 1,270,031 1,253,430 1,221,105 1,190,337 2019 & Thereafter 5,080,326 $ 10,648,754 -7- Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following: Three Months Ended Six Months Ended June 30, June 30, Beginning balance $ 564,759 $ ) $ 613,025 $ ) Foreign currency translation adjustments ) 402,738 ) ) Amounts reclassified to earnings Accumulated other comprehensive income (loss) $ 359,204 $ ) $ 359,204 $ ) Note 6 – Investment in Affiliated Company In January 2010, the Company acquired a minority equity ownership interest in Luxcel Biosciences Limited (Luxcel) based in Cork, Ireland. The investment of €2.5 million (approximately $3.6 million) amounted to a 16.9% equity interest in Luxcel. The Company has evaluated the cost versus equity method of accounting for its investment in Luxcel and determined that it does not have the ability to exercise significant influence over the operating and financial policies of Luxcel and, therefore, accounts for its investment on a cost basis. The investment in Luxcel is carried on our condensed consolidated balance sheets at the original purchase price, adjusted for currency fluctuations. The Company believes that it is not feasible to readily estimate the fair value of its investment in Luxcel. Information related to future cash flows of Luxcel is not readily available as the entity is a start-up research and development company and future cash flows are highly dependent on their ability to obtain additional funding, gain acceptance of its products in the marketplace, and obtain regulatory approvals. During 2013, the Company paid $200,000 for two license and distribution agreements with Luxcel which grants the Company access to proprietary technology on an exclusive basis for a period of four years. In addition, the terms of the distribution agreement allow the Company to contract for future research and development services. These services are purchased through upfront payments tied to specific work orders and are refundable if the work is cancelled, excluding amounts incurred for work completed up to the cancellation date. At June 30, 2014, the Company has recognized aprepaid expenseof $257,000 on the Condensed Consolidated Balance Sheet as a result of the Company contracting for future services to be provided by Luxcel. As part of the relationship with Luxcel,the Company purchasessensors which accompany our instruments for sale to an end user and we are required to pay a royalty to Luxcel on the sale of such instruments. Note 7 – Warranty The Company provides a warranty for most of its products. Warranties are for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs at our locations. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Warranty reserves are also accrued for special rework campaigns for known major product modifications. The Company also offers extended warranty service contracts for select products when the factory warranty period expires. -8- Warranty provisions and claims for the three and six-month periods ended June 30, 2014 and 2013 were as follows: Three Months Ended June 30, Six Months Ended June 30, 4 3 4 3 Beginning balance $ Warranty provisions ) 50,986 Warranty claims ) Ending balance $ Note 8 – Debt Notes payable consists of the following: June 30, December 31, Note payable to bank, with interest at 3.46%, payable in monthly principal installments of $72,917 plus interest through March 28, 2016, collateralized by all the assets of the Company except the Dansensor stock. $ $ Seller financed note payable (Seller Note), with interest at 3.46%, payable in semi-annual payments of principal and interest totaling $891,000 beginning October 2, 2012 through April 2, 2015, collateralized by 65% of the outstanding stock of Dansensor. Capital leases Total notes payable $ $ Less current portion of notes payable Total long-term notes payable $ $ In the U.S., the Company has a $6.0 million secured revolving line of credit with a maturity date of March 28, 2016. Interest is charged monthly at one-month LIBOR plus 1.75 basis points which totaled 2.00% at June 30, 2014 and December 31, 2013. The line of credit is secured by the assets of the Company with the exception of the Dansensor stock, and there was $4,625,000 outstanding at June 30, 2014. In Denmark, the Company has a DKK 10,000,000 (approximately $1.83 million) available line of credit of which DKK 1,222,691 (approximately $223,752) was outstanding as of June 30, 2014. Outstanding borrowings on this line of credit are charged interest at 4.35% per year. The Company is subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, making capital and lease expenditures and making share repurchases. As of June 30, 2014, the Company was in compliance with these various covenants and expects to remain in compliance throughout 2014. The carrying value of the Seller Note is adjusted for foreign currency translation at each reporting period and the change in value is included in other expense in the condensed consolidated statements of income. -9- As of June 30, 2014, the future minimum principal payments of the notes payable for the remainder of 2014 and each of the four succeeding fiscal years and thereafter are as follows: $ 1,349,228 2,976 $ 2,654,916 Note 9 – Income Taxes The Company'sprovision for income tax expense was 31.2% and 2.6% of income before income taxes for the second quarters ended June 30, 2014 and 2013, respectively. The rate in the second quarter 2014 was lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower as well as the domestic manufacturing deduction. The rate in the second quarter 2013 was positively impacted by tax law changes related to enacted legislation which lowered the corporate income tax rates in Denmark. The impact of this change was a reduction of a deferred tax liability, which was recorded as a discrete adjustment to income tax expense in that quarter in the amount of $258,000.The Company'seffective tax rate for the second quarter 2013 would have been 33.9% if this one-time adjustment had not been made. For the six-month period ended June 30, 2014,the Company'sincome tax expense was 31.2% of income before income taxes compared to 15.5% for the same period of 2013. The rate for the first six months of 2014 was lower than the statutory rate due primarily to the effect our foreign operations and the domestic manufacturing deduction. The rate for the first six months of 2013 was positively impacted by the tax law changes noted above as well as the domestic tax law change related to research and development credits which was effective in the first quarter 2013.The Company'seffective tax rate for the six months ended June 30, 2013 would have been 28.5% if the adjustment for the change in the Danish tax rates had not been made. As of June 30, 2014 and December 31, 2013, the liability for gross unrecognized tax benefits was $320,000 and $304,000, respectively. Changes in gross unrecognized tax benefits during the six-months ended June 30, 2014 primarily consisted of an increase for tax positions taken in the current year. It is expected that the amount of unrecognized tax benefits for positions which the Company has identified will not materially change in the next twelve months. Note 10 – Stock-Based Compensation As of June 30, 2014, the Company has reserved 138,489 shares of common stock for options and other stock-based incentive awards that are still available for grant under our 2006 stock incentive plan, and 710,800 shares for options that have been granted under either the 2006 stock incentive plan or the 1998 stock option plan but have not yet been exercised. The Company issues new shares of common stock upon exercise of stock options. There were options for an aggregate of 146,400 shares granted in the first six months of 2014. Amounts recognized in the condensed consolidated financial statements related to stock-based compensation are as follows: Three Months Ended June 30 , Six Months Ended June 30 , 20 13 Total cost of stock-based compensation $ Amount of income tax benefit recognized in earnings ) Amount charged against net income $ -10- The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). The Company uses historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. The Company bases its estimate of expected volatility for awards granted on daily historical trading data of its common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. The Company estimates the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven year contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. A summary of the option activity for the first six months of 2014 is as follows: Number of Shares Weighted Average Exercise Price per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2013 $ $ Options granted $ Options cancelled/expired ) $ Options exercised ) $ Outstanding at June 30, 2014 $ $ Exercisable at June 30, 2014 $ $ The total intrinsic value of options exercised was $108,326 and $136,582 during the three-month periods ended June 30, 2014 and 2013, respectively, and $335,940 and $173,288 during the six-month periods ended June 30, 2014 and 2013, respectively. A summary of the status ofthe Company'sunvested option shares as of June 30, 2014 is as follows: Number of Shares Weighted Average Grant Date Fair Value Unvested at December 31, 2013 $ Options granted $ Options cancelled ) $ Options vested ) $ Unvested at June 30, 2014 $ As of June 30, 2014, there was $623,383 of total unrecognized compensation cost related to unvested stock-based compensation granted underthe Company'splans. That cost is expected to be recognized over a weighted-average period of 1.3 years. The total fair value of option shares vested during the three-month periods ended June 30, 2014 and 2013 was $76,851 and $71,757, respectively, and $153,676 and $143,513 during the six-month periods ended June 30, 2014 and 2013, respectively. -11- Note 11 – Derivative Instrument As of June 30, 2014, the Company has one foreign currency contract outstanding with a notional amount of 6.1 million Danish krone (DKK) or $1.1 million. The foreign currency contract was purchased to economically hedge the foreign currency fluctuation from the remeasurement of the third party seller financed note payable (Seller Note) which is denominated in DKK (Note 8). The foreign currency contract has various settlement dates that coincide with the Company’s Seller Note payment schedule. The term of the foreign currency contract coincides with the maturity of the Seller Note which is April 2, 2015. The fair value of the contract resulted in an asset of approximately $90,000 at June 30, 2014, as compared to approximately $183,100 at December 31, 2013. The decrease in the fair value of the contract totaling approximately $89,000 for the three-month period ended June 30, 2014 and the decrease of $93,000 for the six-month period ended June 30, 2014 were recognized in other expense in the condensed consolidated statements of income. Substantially all of this expense is offset by the remeasurement of the Seller Note to reflect the change in foreign currency rates. Note 12 – Fair Value Measurements The Company determines the fair market value of its derivative contract based on the fair value hierarchy, described below, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. There are three levels within the fair value hierarchy that may be used to measure fair value: Level 1: Values based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Values based on quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, or model-based valuation techniques for which all significant assumptions are observable in the market. Level 3: Values generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect the Company's estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. The following table provides information on those assets that are measured at fair value on a recurring basis: Fair Value Measurements at the end of the Reporting Period Using Assets: Carrying value Significant Other Observable Inputs (Level 2) June 30, 2014: Foreign currency contract $ $ December 31, 2013: Foreign currency contract $ $ -12- The fair value of the foreign currency contract is determined based on observable market transactions of spot currency rates and forward currency prices. The carrying values of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, revolving lines of credit and current maturities of notes payable approximate fair value due to their short-term maturity. The fair value of the long-term debt, measured as Level 2 financial instruments, is estimated based on anticipated interest rates which management believes would currently be available to the Company for similar issues of debt, taking into account the current credit risk of the Company and other market factors. The Company believes the carrying value of the long-term debt approximates fair value. Note 13 – Business Segments The Company has four operating segments and three reportable segments, structured by differences in products and services, that are regularly reviewed by the Company’s chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments. The Company’s four operating segments have been aggregated into three reportable segments based on the authoritative guidance. The Company aggregated its Other Products and Services operating segment into the Industrial Analyzer Products and Services segment based on minimal business activity and materiality. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety and environmental air monitoring. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Intersegment sales for the three and six month periods ended June 30, 2014 and 2013 were insignificant. -13- Financial information by reportable segment for the three and six-month periods ended June 30, 2014 and 2013 is as follows: Three Months Ended June 30, 2014 Six Months Ended June 30, 2014 Trade Revenue Segment Operating Income Trade Revenue Segment Operating Income Permeation $ 5,043,897 $ 661,134 $ 10,892,396 $ 1,674,731 Package Testing 7,353,969 678,486 13,978,436 729,038 Industrial Analyzers and Other 3,176,657 446,254 6,016,839 502,736 Total $ 15,574,523 $ 1,785,874 $ 30,887,671 $ 2,906,505 Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 Trade Revenue Segment Operating Income (Loss) Trade Revenue Segment Operating Income Permeation $ 5,150,886 $ 863,123 $ 10,116,828 $ Package Testing 6,035,986 ) 12,647,618 509,164 Industrial Analyzers and Other 2,501,143 66,785 5,370,747 302,438 Total $ 13,688,015 $ 909,220 $ 28,135,193 $ 2,164,568 -14- Item 2.
